IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED

LLANO FINANCING GROUP, LLC,

             Appellant,

 v.                                                   Case No. 5D16-4392

KELLY H. KELLOG, NICKOLE ALLISON
TUNNOCK AND APPRAISAL EXPERTS,

             Appellees.

________________________________/

Opinion filed October 20, 2017

Appeal from the Circuit Court
for Seminole County,
Michael J. Rudisill, Judge.

Robert J. Hauser, of Pankauski Hauser
PLLC, West Palm Beach, for Appellant.

Alex Tirado-Luciano, Joan Carlos Wizel,
and Sandra Ferrin, of Lydecker/Diaz,
Miami, for Appellees.


PER CURIAM.

      We affirm the trial court’s order dismissing Appellant’s complaint with prejudice

because Appellant’s claims are time-barred by the statute of limitations. We agree with

the reasoning of Llano Financing Group, LLC v. Petit, 42 Fla. L. Weekly D2071 (Fla. 1st

DCA Sept. 27, 2017).

      AFFIRMED.

TORPY, EDWARDS, and EISNAUGLE, JJ., concur.